Exhibit 10.1

 

LOGO [g1788921.jpg]

 

U.S. SMALL BUSINESS ADMINISTRATION OFFICE OF INVESTMENT & INNOVATION

409 THIRD STREET, SW, SUITE 6300

WASHINGTON, D.C. 20416

COMMITMENT LETTER

RECElVED

APR 0 5 2016

License No. 05/05-5134

MAR 30 20 16

Mr. Dean Pickerell

Medallion Capital, Inc.

3000 West County Rd. 42, Suite 301

Burnsville, MN 55337

Dear Mr. Pickerell:

The Small Business Administration (“SBA”) is hereby committing to reserve
Leverage (as defined in Title 13 ofthe Code ofFederal Regulations (“13 CFR”)
107.50) in the form of guaranteed Debentures in an amount equal to
$10,000.000.00, to be issued by Medallion Capital Inc. (the “Company”) on or
prior to September 30, 2020, subject to the terms and conditions set forth in
this Commitment Letter and in 13 CFR 107.1200-1240. As used herein, terms which
are defined in 13 CFR Part 107 shall have the meanings assigned to them therein.

SBA may limit the amounts that may be drawn each year under this Commitment
Letter. Each issuance of Leverage under this Commitment Letter is conditioned
upon the Company’s creditworthiness (as determined by SBA) and the Company’s
full compliance (as determined by SBA) with each of the other terms and
conditions set forth in 13 CFR 107.1200-1240.

This Commitment Letter shall terminate automatically at 5:00P.M. Eastern Time on
September

30, 2020. You must pay to SBA a non-refundable leverage fee in the amount of
$100,000.00 within thirty days of the date of this letter or prior to your first
draw against this commitment, whichever occurs earlier. The remaining portion of
the leverage fee, in the amount of

$200,000.00, will be deducted pro-rata as commitment proceeds are drawn.

By its acceptance of this Commitment Letter, the Company agrees to pay,
indemnify and hold SBA harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of this Commitment Letter.

This Commitment Letter is subject to the provisions of Part 107 of Title 13 of
the Code of Federal Regulations, including without limitation 13 CFR
107.1200-1240, which are incorporated herein by reference.U.S. SMALL BUSINESS
ADMINISTRATION OFFICE OF INVESTMENT & INNOVATION

409 THIRD STREET, SW, SUITE 6300

WASHINGTON, D.C. 20416

COMMITMENT LETTER

RECElVED

APR 0 5 2016

License No. 05/05-5134

MAR 30 20 16

Mr. Dean Pickerell

Medallion Capital, Inc.

3000 West County Rd. 42, Suite 301

Burnsville, MN 55337

Dear Mr. Pickerell:

The Small Business Administration (“SBA”) is hereby committing to reserve
Leverage (as defined in Title 13 ofthe Code ofFederal Regulations (“13 CFR”)
107.50) in the form of guaranteed Debentures in an amount equal to
$10,000.000.00, to be issued by Medallion Capital Inc. (the “Company”) on or
prior to September 30, 2020, subject to the terms and conditions set forth in
this Commitment Letter and in 13 CFR 107.1200-1240. As used herein, terms which
are defined in 13 CFR Part 107 shall have the meanings assigned to them therein.

SBA may limit the amounts that may be drawn each year under this Commitment
Letter. Each issuance of Leverage under this Commitment Letter is conditioned
upon the Company’s creditworthiness (as determined by SBA) and the Company’s
full compliance (as determined by SBA) with each of the other terms and
conditions set forth in 13 CFR 107.1200-1240.

This Commitment Letter shall terminate automatically at 5:00P.M. Eastern Time on
September

30, 2020. You must pay to SBA a non-refundable leverage fee in the amount of
$100,000.00 within thirty days of the date of this letter or prior to your first
draw against this commitment, whichever occurs earlier. The remaining portion of
the leverage fee, in the amount of $200,000.00, will be deducted pro-rata as
commitment proceeds are drawn.

This Commitment Letter is subject to the provisions of Part 107 of Title 13 of
the Code of Federal Regulations, including without limitation 13 CFR
107.1200-1240, which are incorporated herein by reference.



--------------------------------------------------------------------------------

LOGO [g1788922.jpg]

 

This Commitment Letter has been issued in reliance upon the written
representations and certifications made by the Company to SBA in connection with
its application for a commitment. This Commitment Letter shall be governed by,
and construed in accordance with, federal law.

Two originals of this Commitment Letter are provided so that one may be retained
by the

Company and the other returned to this Office, Attention: Andrew Hogue.

U.S. Small Business Administration

Agreed and Accepted: Medallion Capital, Inc.

By:

Mark alsh

Associate Administrator

for Investment & Innovation

Date: